DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 and 18-20 are allowable. Claims 6-15 and 17, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 30 March 2020, is hereby withdrawn and claims 6-15 and 17 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
Claims 1-15 and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Luo et al. ("Reduced graphene oxide/PAMAM-silver nanoparticles nanocomposite modified electrode for direct electrochemistry of glucose oxidase and gluocose sensing," 20 April 2012) discloses Graphene-dendrimer-stabilized silver nanoparticles (G-D-Ag) that comprise a graphene oxide sheet supported polyamidoamine ("PAMAM") dendrimer (abstract; p. 180, col. 1, para. 1; see figure 1, p. 180); and silver nanoparticles bound to the graphene oxide sheet supported polyamidoamine ("PAMAM") dendrimer (abstract; p. 180, col. 1, para. 1; see figure 1, p. 180).
Luo is silent on a G-D-Ag represented by formula (I), wherein X is -A-B-NH2, -A-B-N-(A-B-NH2)2, or -A-B-N-[A-B-N-(A-B-NH2)2]2; A is -CH2CH2C(O)-; B is -NHCH2CH2-; Graphene represents the graphene oxide sheet; and m is a positive integer in the range of 2-100. However, the recited formula and structure are inherent features of PAMAM dendrimers as reported in their first discovery disclosed by Tomalia (Tomalia, figures 1-2 reproduced below; see p. 118-120). See MPEP § 2131.01, Subsection III.
	However, Luo is silent on a G-D-Ag wherein a weight ratio of the silver nanoparticles relative to the graphene oxide sheet is in the range of 1:1 to 3:1.
In the previous non-final office action, Luo was relied upon to teach that the Raman signals of graphene oxide composites may be enhanced by silver nanoparticles (AgNPs) and that the AgNPs increase the intensity of the Raman D band and G band (p. 181, col. 2, para. 2). Therefore, the weight ratio of silver nanoparticles to graphene oxide sheet is a result-effective variable which affects the intensity of the Raman D band and G bands. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the result-effective variable of weight ratio of silver nanoparticles to graphene oxide sheet to be 1:1 to 3:1 for the benefit of increasing the intensity of the Raman D band and G band (Luo: p. 181, col. 2, para. 2).
However, the combination of the prior art neither teaches nor fairly suggests G-D-Ag comprising a graphene oxide sheet chemically bonded with at least 2 PAMAM dendrimers through carboxamide bonds as represented by formula (I) recited in claim 1. 
Claims 2-15 and 17-20 are deemed allowable due to dependency upon allowable claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1796                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797